ORDER
PER CURIAM.
Arnold Missouri Corporation (Arnold Missouri) appeals from a judgment awarding damages to Chums, Inc. (Chums). Arnold Missouri argues the trial court erred in (1) entering a judgment because Chums had signed a general release, and (2) entering a judgment without taking into consideration a $2,500 settlement payment. We affirm.
We have reviewed the briefs of the parties and the legal file. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).